Exhibit 10.1

 

Execution Version

 

AMENDMENT AND WAIVER

 

AMENDMENT AND WAIVER under the Credit Agreement referred to below, dated as of
December 15, 2014 (this “Waiver”), among THE HERTZ CORPORATION, a Delaware
corporation (together with its successors and assigns, the “Parent Borrower”),
the several banks and financial institutions parties hereto as Lenders and the
Administrative Agent (as defined below).

 

RECITALS

 

WHEREAS, the Parent Borrower is party to that certain Credit Agreement, dated as
of March 11, 2011 (as amended by the Incremental Commitment Amendment dated as
of October 9, 2012 and Amendment No. 2 dated April 8, 2013, and as further
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Parent Borrower; Deutsche Bank AG New
York Branch, as administrative agent (in such capacity, the “Administrative
Agent”) and collateral agent (in such capacity, the “Collateral Agent”); Wells
Fargo Bank, National Association, as syndication agent; and the several lenders
party thereto from time to time;

 

WHEREAS, the Parent Borrower has requested that the Lenders consent to extend
the date for delivery of the Financial Statements (as requested below) and
certain other certificates and information required pursuant to the Credit
Agreement;

 

WHEREAS, the Parent Borrower has requested that the Lenders waive any Default or
Event of Default (as such terms are defined in the Credit Agreement) that has
arisen or may arise directly or indirectly as a result of or in connection with
the failure to deliver any of the Financial Statements (and any certificates and
other information required to be delivered concurrently therewith) on or prior
to the Extended Delivery Date (as defined below) to the Lenders or in accordance
with any agreement or condition relating to other Indebtedness of the Parent
Borrower and its Subsidiaries;

 

WHEREAS, the Parent Borrower has requested that the Lenders waive any Default or
Event of Default that may arise directly or indirectly as a result of or in
connection with the Restatement (as defined below) or any action taken or any
failure to take action while any such Default or Event of Default was continuing
to the extent such action or failure to take action would have been permitted
but for the existence of such Default or Event of Default;

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.                                           Defined Terms.  Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Credit Agreement.

 

Section 2.                                           Amendment.

 

(a)                                 Section 1.1 of the Credit Agreement
(Definitions) is hereby amended by deleting

 

--------------------------------------------------------------------------------


 

the definition of “Applicable Margin” and inserting in lieu thereof the
following:

 

“Applicable Margin”:  (x) with respect to all periods prior to but not including
December 15, 2014,  the rate(s) per annum as in effect from time to time under
the Agreement prior to December 15, 2014, (y) with respect to all periods
commencing on and after December 15, 2014 and prior to but not including the
Financial Statement Delivery Date (i) with respect to ABR Loans, (A) 2.00% per
annum in the case of Tranche B Term Loans and Tranche B-1 Term Loans and
(B) 1.75% per annum in the case of Tranche B-2 Term Loans and (ii) with respect
to Eurocurrency Loans, (A) 3.00% per annum in the case of Tranche B Term Loans
and Tranche B-1 Term Loans and (B) 2.75% per annum in the case of Tranche B-2
Term Loans and (z) with respect to all periods commencing on and after Financial
Statement Delivery Date (i) with respect to ABR Loans, (A) 1.75% per annum in
the case of Tranche B Term Loans and Tranche B-1 Term Loans and (B) 1.25% per
annum in the case of Tranche B-2 Term Loans and (ii) with respect to
Eurocurrency Loans, (A) 2.75% per annum in the case of Tranche B Term Loans and
Tranche B-1 Term Loans and (B) 2.25% per annum in the case of Tranche B-2 Term
Loans.

 

(b)                                 Section 1.1 of the Credit Agreement
(Definitions) is hereby amended by adding the following definitions in the
appropriate alphabetical order therein:

 

“Financial Statement Delivery Date”:  the date on which the Parent Borrower
shall have delivered all Financial Statements then due to be delivered under
this Agreement as in effect prior to the Third Amendment.

 

“Financial Statements”: (i) the quarterly financial statements required to be
delivered under Section 7.1(b) for the Parent Borrower’s fiscal quarters ended
March 31, 2014, June 30, 2014, September 30, 2014, March 31, 2015, June 30, 2015
and September 30, 2015 and (ii) the annual financial statements required to be
delivered under Section 7.1(a) for the Parent Borrower’s fiscal year ended
December 31, 2014.

 

“Third Amendment”:  the Amendment and Waiver, dated as of December 15, 2014,
among the Parent Borrower, the Lenders party thereto and the Administrative
Agent.

 

Section 3.                                           Waiver and Consent.

 

(a)                                 The Lenders hereby agree that,
notwithstanding anything to the contrary in the Loan Documents, (i) the
quarterly financial statements required to be delivered under Section 7.1(b) for
the Parent Borrower’s fiscal quarters ended March 31, 2014, June 30, 2014,
September 30, 2014, March 31, 2015, June 30, 2015 and September 30, 2015
(collectively, the “Quarterly Financial Statements”) and (ii) the annual
financial statements required to be delivered under Section 7.1(a) for the
Parent Borrower’s fiscal year ended December 31, 2014 (together with the
Quarterly Financial Statements, collectively, the “Financial Statements”), and
in each case the certificates and other information required by Sections 7.1 and
7.2 to be delivered concurrently therewith, need not be delivered on or prior to
the earlier of (x) December 31, 2015 and (y) such date occurring after June 30,
2015 on which the Parent Borrower is not permitted to draw funds under the
Senior ABL Facility solely as a result of the Parent Borrower failing to furnish
any Financial Statements pursuant to the Senior ABL Facility, after giving
effect to all amendments and waivers in effect as of such date  (such earlier
date, the “Extended Delivery Date”, it being

 

2

--------------------------------------------------------------------------------


 

understood, for the avoidance of doubt, that any inability of the Parent
Borrower to draw any funds under the Senior ABL Facility as a result of any
event or condition other than the Parent Borrower’s failure to furnish any
Financial Statements will not trigger an Extended Delivery Date).

 

(b)                                 So long as the Financial Statements and the
certificates and other information required to be delivered in connection
therewith to the Lenders under the Credit Agreement are delivered on or prior to
the Extended Delivery Date, the Lenders hereby waive any existing or future
Default or Event of Default that may arise directly or indirectly (i) as a
result of or in connection with the failure to deliver any of the Financial
Statements, such certificates or other information, or (ii) under
Section 9(e) of the Credit Agreement in connection with any failure to file or
deliver annual or quarterly reports pursuant to Section 13(a) or
Section 15(d) of the Exchange Act, the Financial Statements, or any financial
statements or other financial information of the Parent Borrower or any of its
Subsidiaries, in each case for the fiscal quarters ended March 31, 2014,
June 30, 2014, September 30, 2014, March 31, 2015, June 30, 2015 and
September 30, 2015 and for the fiscal year ended December 31, 2014 (and any
certificates and other information concurrently therewith) in accordance with
any agreement or condition relating to any other Indebtedness, provided that
this subclause (ii) shall not be applicable with respect to any Indebtedness if
such Indebtedness shall have been Accelerated and such Acceleration shall not
have been rescinded.

 

(c)                                  The Lenders hereby waive any Default or
Event of Default that may arise, directly or indirectly, as a result of or in
connection with the Restatement, if any, or any action taken or any failure to
take action while any such Default or Event of Default was continuing to the
extent such action or failure to take action would have been permitted but for
the existence of such Default or Event of Default, including without limitation
any Default or Event of Default that may arise directly or indirectly (i) from
any breach of the representations and warranties contained in Section 5.7 of the
Credit Agreement or of any other representations and warranties contained in the
Loan Documents, (ii) from any request for any Extension of Credit under the
Credit Agreement after the occurrence and during the continuance of any such
Default or Event of Default, (iii) from any failure to comply with any covenant
or other obligation under Sections 7.1 and 7.2 of the Credit Agreement or with
any other covenants and conditions in the Loan Documents and (iv) under
Section 9(e) of the Credit Agreement (provided that this subclause (iv) shall
not be applicable with respect to Indebtedness if such Indebtedness shall have
been Accelerated and such Acceleration shall not have been rescinded) or
otherwise under Section 9 of the Credit Agreement, in each case as a result of
or in connection with the Restatement, if any.  For purposes of this Waiver,
“Restatement” shall mean any restatement of, or revision or adjustment to, one
or more of the annual and quarterly financial statements of the Parent Borrower
and its consolidated Subsidiaries delivered under the Credit Agreement or
otherwise issued by the Parent Borrower from time to time prior to the date
hereof and one or more financial statements or other financial information
relating to any Subsidiary of the Parent Borrower.

 

(d)                                 So long as the Financial Statements and the
certificates and other information required to be delivered in connection
therewith to the Lenders under the Credit Agreement are delivered on or prior to
the Extended Delivery Date, the Lenders agree that the conditions

 

3

--------------------------------------------------------------------------------


 

precedent in Section 6.2 of the Credit Agreement to issuances of Letters of
Credit shall be deemed to be satisfied (and the Lenders shall not give notice to
any Issuing Lender to the contrary) notwithstanding the occurrence or
continuation of the events described in this Section 3.  No Loan Party shall be
required to deliver any notice pursuant to Section 7.7 of the Credit Agreement
or otherwise in connection with the occurrence or continuation of the events
described in this Section 3.

 

Section 4.                                           Conditions to Effectiveness
of Waiver. This Waiver shall become effective on the date (such date, if any,
the “Effective Date”) on which the following conditions have been satisfied or
waived:

 

(a)                                 Execution of Waiver.  The Administrative
Agent shall have received this Waiver executed and delivered by a duly
authorized officer of the Parent Borrower and the requisite Lenders set forth in
Section 11.1 of the Credit Agreement.

 

(b)                                 Fees.  The Administrative Agent shall have
received for the account of each Lender who executed and delivered a signature
page to this Waiver on or prior to 5:00 PM New York City time on December 12,
2014 a consent fee equal to 0.125% of the principal amount of Term Loans or
Credit Linked Deposits of such Lender.

 

The Administrative Agent shall give prompt notice in writing to the Parent
Borrower of the occurrence of the Effective Date.  Each Lender hereby authorizes
the Administrative Agent to provide such notice and agrees that such notice
shall be irrevocably conclusive and binding upon such Lender.

 

Section 5.                                           Effects on Loan Documents;
Acknowledgement.

 

(a)                                 Except as expressly modified hereby, the
Credit Agreement shall continue in effect in accordance with its terms.  Except
as expressly set forth herein, this Waiver (i) shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders, the Administrative Agent, the Collateral Agent or
the Loan Parties under the Credit Agreement or any other Loan Document, and
(ii) shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or any other Loan
Document.  Each and every term, condition, obligation, covenant and agreement
contained in the Credit Agreement or any other Loan Document is hereby ratified
and re-affirmed in all respects and shall continue in full force and effect as
modified by this Waiver and nothing herein can or may be construed as a novation
thereof.  Each Loan Party reaffirms on the Effective Date its obligations under
the Loan Documents to which it is party and the validity, enforceability and
perfection of the Liens granted by it pursuant to the Security Documents.  This
Waiver shall constitute a Loan Document for purposes of the Credit Agreement and
from and after the Effective Date, all references to the Credit Agreement in any
Loan Document and all references in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
shall, unless expressly provided otherwise, refer to the Credit Agreement as
modified by this Waiver.

 

(b)                                 For the avoidance of doubt, this Waiver does
not constitute an acknowledgement

 

4

--------------------------------------------------------------------------------


 

by the Parent Borrower or its Subsidiaries that a Restatement would result in a
Default or Event of Default under the Loan Documents and the Parent Borrower and
its Subsidiaries reserve all of their respective rights under the Loan Documents
in connection therewith.

 

Section 6.                                           Expenses.  The Parent
Borrower agrees to pay or reimburse the Administrative Agent for (1) all of its
reasonable out-of-pocket costs and expenses incurred in connection with this
Waiver, any other documents prepared in connection herewith and the transactions
contemplated hereby, and (2) the reasonable fees, charges and disbursements of
Latham & Watkins LLP, as counsel to the Administrative Agent.

 

Section 7.                                           Counterparts.  This Waiver
may be executed in any number of counterparts and by different parties hereto on
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original, but all of which when taken together shall constitute
a single instrument.  Delivery of an executed counterpart of a signature page of
this Waiver by facsimile or any other electronic transmission shall be effective
as delivery of a manually executed counterpart hereof.

 

Section 8.                                           Applicable Law.  THIS
WAIVER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS WAIVER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF, TO THE EXTENT THAT THE SAME ARE NOT MANDATORILY APPLICABLE BY STATUTE
AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION.

 

Section 9.                                           Headings.  The headings of
this Waiver are for purposes of reference only and shall not limit or otherwise
affect the meaning hereof.

 

[Remainder of page intentionally left blank.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed
and delivered by their respective duly authorized officers as of the date first
above written.

 

 

THE HERTZ CORPORATION

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: R. Scott Massengill

 

 

Title: Senior Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

 

Acknowledged and Agreed:

 

 

 

 

 

HERTZ INVESTORS, INC.

 

 

 

 

 

By:

/s/ Kirk Shryoc

 

Name: Kirk Shryoc

 

Title: Assistant Treasurer

 

 

 

 

 

HERTZ EQUIPMENT RENTAL CORPORATION

 

HERTZ CAR SALES LLC

 

HERTZ CLAIM MANAGEMENT CORPORATION

 

HCM MARKETING CORPORATION

 

HERTZ LOCAL EDITION CORP.

 

HERTZ LOCAL EDITION TRANSPORTING, INC.

 

HERTZ GLOBAL SERVICES CORPORATION

 

HERTZ SYSTEM, INC.

 

HERTZ TECHNOLOGIES, INC.

 

HERTZ TRANSPORTING, INC.

 

HERTZ ENTERTAINMENT SERVICES CORPORATION

 

SMARTZ VEHICLE RENTAL CORPORATION

 

CINELEASE HOLDINGS, INC.

 

CINELEASE, INC.

 

CINELEASE, LLC

 

DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.

 

DOLLAR RENT A CAR, INC.

 

DTG OPERATIONS, INC.

 

DTG SUPPLY, INC.

 

THRIFTY, INC.

 

THRIFTY CAR SALES, INC.

 

THRIFTY INSURANCE AGENCY, INC.

 

TRAC ASIA PACIFIC, INC.

 

THRIFTY RENT-A-CAR SYSTEM, INC.

 

FIREFLY RENT A CAR LLC

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: R. Scott Massengill

 

 

Title: Treasurer

 

--------------------------------------------------------------------------------


 

 

DONLEN CORPORATION

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: R. Scott Massengill

 

 

Title: Vice President and Assistant Treasurer

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Michael Shannon

 

 

Name: Michael Shannon

 

 

Title: Vice President

 

 

 

 

 

By:

/s/ Michael Winters

 

 

Name: Michael Winters

 

 

Title: Vice President

 

--------------------------------------------------------------------------------